[mhiamendedandrestateddef001.jpg]
{00054152;4} MOLINA HEALTHCARE, INC. AMENDED AND RESTATED DEFERRED COMPENSATION
PLAN (2018) This Deferred Compensation Plan (the "Plan") is amended and restated
effective for amounts earned and deferred on or after January 1, 2018 (the
"Restatement"), by MOLINA HEALTHCARE, INC., a Delaware corporation (the
"Company") with reference to the following: A. The Company originally
established a Deferred Compensation Plan for key employees, effective September
1, 1999 (the "Original Plan"). The Original Plan was amended on March 29, 2001.
B. As a result of the adoption of section 409A of the Internal Revenue Code of
1986 (the "Code"), the Original Plan was frozen effective at midnight on
December 31, 2004. C. This Plan was implemented effective January 1, 2005 to
replace the Original Plan with a new plan that complies with the requirements of
Code section 409A and the related Treasury Regulations (and other guidance from
the Internal Revenue Service) thereunder (collectively, the "409A Requirements")
and amended and restated as of October 1. 2013, and subsequently amended
November 14, 2013, October 29, 2014 and September 1, 2016. D. This Plan was
established to provide key employees of the Company and its subsidiaries a tax
deferred, capital accumulation program. The Plan is intended to provide benefits
to a select group of management or highly compensated personnel in order to
attract and retain the highest quality executives. The Company does not intend
for this to be a qualified plan within the meaning of Sections 401(a) and 501(a)
of the Code. This Plan is intended to be an unfunded plan for purposes of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"). Company
contributions and voluntary compensation deferrals shall be held in a "Rabbi
Trust," as that term is defined in Revenue Procedure 92- 64, 1992-2 C.B. 422. E.
This Plan is hereby amended and restated to incorporate the prior amendments to
the Plan, to provide for installment payments from in-service accounts and to
modify the minimum death benefit under the Plan. NOW, THEREFORE, the Company
hereby adopts this Plan on the following terms and conditions: 1. Definitions.
Whenever used in this Plan, the following words and phrases shall have the
meaning set forth below, unless a different meaning is expressly provided or
plainly required by the context in which the words or phrases are used: 1.1.
Beneficiary means a person designated by a Participant to receive Plan benefits
in the event of the Participant's death.



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef002.jpg]
{00054152;4} 1.2. Board means the Board of Directors of the Company and its
successors. 1.3. Change in Control means, a Change in Ownership, a Change in the
Effective Control, a Change in Assets or a termination of the Plan and
distribution of compensation deferred hereunder within twelve (12) months after
any of the foregoing events. For purposes of this Section, "Company" shall
include (i) the company for which a Participant is performing services at the
time of the Change in Control, (ii) the company liable for the payment of the
deferred compensation (or all companies liable if more than one company is
liable), or a company that is a majority shareholder of a company identified in
(i) or (ii), or any company in a chain of companies in which each company is a
majority shareholder of another company in the chain, ending in a company
identified in (i) or (ii). The events described in this section will not be
considered to occur, with respect to an employee of a participating entity, if a
participating entity is sold and the employee of the participating entity
continues employment with the Company subsequent to the sale. The events
described in this section have the following meanings: a. Change in Ownership
means the acquisition of stock by any one person or persons acting in concert (a
"group") of the Company, that when added to the stock of the person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. The acquisition of additional stock by any person
or group who are already considered to own more than 50% of the stock of the
Company shall not constitute a change in ownership of the Company. An increase
in the percentage of stock owned by any person or group, as result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this section. b.
Change in the Effective Control means the occurrence of any of the following
events, despite the fact that the Company has not undergone a Change in
Ownership as described above: i. The acquisition by any person or group (or
acquisition during the 12- month period ending on the date of the most recent
acquisition by such person or persons) of ownership of stock of the Company
possessing 35% or more of the total voting power of the stock, except if such
acquisition is the result of a change in "record ownership" and not a change in
"beneficial ownership;" ii. The replacement of a majority of the Company's board
of directors during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company's board of
directors prior to the date of the appointment or election; or iii A transaction
between the Company and another company resulting in a Change in Control.



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef003.jpg]
{00054152;4} iv. Provided that this section shall not apply to the acquisition
of additional control of the Company by any person or group, if that person or
group is considered to effectively control the Company prior to the acquisition.
c. Change in Assets means the acquisition by any person or group (or acquisition
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) of assets from the Company, that have a total gross fair
market value equal to, or more than, 40% of the total gross fair market value of
all the assets of the Company immediately prior to such acquisition or
acquisitions. A transfer of assets by the Company will not be treated as a
Change in Assets if the assets are transferred to any of the following
(determined immediately after the transfer): i. A shareholder of the Company (as
determined, immediately before the asset transfer) in exchange for or with
respect to its stock; ii. An entity, 50% or more of the total value or voting
power of which is owned directly or indirectly by the Company; iii. A person or
group that owns, directly or indirectly, 50% or more of the total value or
voting power of all the outstanding stock of the Company; or iv. An entity, at
least 50% of the total value or voting power of which is owned, directly or
indirectly, by a person described in (iii). For purposes of this subsection (c),
the gross fair market value of assets is the value of the assets of the Company
or the value of the assets being disposed of with regard to any liabilities
associated with such assets. If assets are transferred to an entity that is
controlled by the shareholders of the transferring company immediately after the
transfer, there is no Change in Control. 1.4. Company means MOLINA HEALTHCARE,
INC., a Delaware corporation. 1.5. Company Stock means shares of stock issued by
the Company. 1.6. Disability or Disabled means with respect to a Participant (i)
the inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) the receipt of income replacement benefits for
a period of not less than three (3) months under an accident and health plan
covering employees of the Company, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef004.jpg]
{00054152;4} 1.7. The original Effective Date of this Plan means January 1,
2005. The Effective Date of this Restatement shall mean January 1, 2018. 1.8.
Key Employee means an employee of the Company or a Subsidiary, who is (A) a
member of a select group of management or highly compensated employees within
the meaning of §2520.104-23 of the Department of Labor ERISA Regulations, (B)
projected to receive Plan Year Compensation (base pay plus bonus), plus amounts
deferred to any 401(k) plan, deferred compensation plan, or cafeteria plan
maintained by the Company, of $200,000 or more and (C) designated by the Plan
Committee as a Key Employee. 1.9. Participant means (A) a Key Employee who
timely files a Written Election pursuant to Section 2.3, below, and (B) a former
Employee who, at the time of his Separation from Service, death, or Disability,
retains, or whose beneficiary retains, benefits earned under the Plan in
accordance with its terms. A Participant is considered an Active Participant in
the Plan (even if the Participant no longer satisfies the requirements of
Section 1.8(B) but subject to the right of the Company’s Chief Executive Officer
to no longer designate such employee as a Key Employee) until the Participant
separates from service under the terms of this Plan. 1.10. Plan means the Molina
Healthcare, Inc. Amended and Restated Deferred Compensation Plan (2018)
evidenced by this document and the Trust Agreement previously established in
connection herewith. 1.11. Plan Committee means the individuals appointed by the
Board from time to time to administer the Plan as provided herein. 1.12. Plan
Year means the calendar year. 1.13. Plan Year Compensation means the total
taxable income (other than Share Awards) paid to an Active Participant by the
Company or a Subsidiary during any Plan Year, or portion thereof in which he is
a Participant in this Plan, as reflected on a Key Employee's form W-2. 1.14.
Separation from Service. A separation from service with the Company, provided
such separation constitutes a “separation from service” under Treasury
Regulation Section 1.409A-1(h). 1.15. Share Awards means shares of Company Stock
which are awarded to a Participant as an employee by the Company. 1.16.
Specified Employee means a "key employee" of the Company, as defined in section
416(i) of the Code without regard to paragraph five (5) thereof. 1.17.
Subsidiary means any entity in which the Company owns not less than 80% of the
outstanding voting interests.



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef005.jpg]
{00054152;4} 1.18. Trust Agreement means the grantor trust established in
connection with this Plan between the Company as grantor and the Trustee. 1.19.
Trustee means Union Bank of California and any successor institutional trustee
named to succeed such Trustee under the terms of the Trust Agreement established
in connection with this Plan. 1.20. Unforeseeable Financial Emergency means: (i)
an illness or accident of the Participant or beneficiary, the Participant's or
beneficiary's spouse, or the Participant's or beneficiary's dependent; (ii) the
loss of the Participant's or beneficiary's property due to casualty; or (iii)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant or beneficiary. Determination of
whether a Participant has incurred an Unforeseeable Financial Emergency shall be
made by the Plan Committee, in accordance with the requirements of Section 409A
of the Code and any guidance issued thereunder. 2. Participation. 2.1.
Eligibility. An employee of the Company or a Subsidiary is eligible to
participate in this Plan upon meeting the criteria for Key Employee specified in
Section 1.8. Any Key Employee who was a Participant in the Original Plan and who
continued in the employ of the Company on the effective date of the Restatement
will continue to be a Participant in this Plan, subject to the right of the
Company's Chief Executive Officer to no longer designate such employee as a Key
Employee thereafter. 2.2. Entry Date. An employee of the Company or a Subsidiary
who met the eligibility requirement specified in Section 2.1 as of the Effective
Date of this Plan Restatement is a Participant in the Plan as of the Effective
Date. Newly eligible employees of the Company who have met the enrollment
requirements under Section 2.3 of the Plan shall commence participation in the
Plan within thirty (30) days of their date of hire. An employee of the Company
or a Subsidiary who meets the eligibility requirements specified in Section 2.1
but fails to meet the requirements in accordance with Section 2.3 within the
period required, shall become a Participant in this Plan on the first day of the
next Plan Year following submission of a Written Election form as specified in
Section 2.3. 2.3. Written Election by Participant. As a condition to
participation in the Plan, each newly eligible Employee shall complete, sign and
return to the Plan Committee a Written Election within thirty (30) days after
the date the Participant becomes eligible to participate in the Plan. Annual
enrollment shall be in December each year for the following Plan Year. Each
Participant shall submit a Written Election prior to the first day of the Plan
Year in which he or she will be a Participant. a. Such Written Election shall be
made on the form presented to the Participant by the Plan Committee and shall
set forth: i. his election to participate in this Plan under the terms hereof;



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef006.jpg]
{00054152;4} ii. the amount of Plan Year Compensation the Participant has
determined to defer under the Plan for the Plan Year, pursuant to Section 3.1
below; iii. the investment vehicles into which the Participant desires to have
his Account attributable to deferral of Plan Year Compensation invested, as
provided in Section 3.5 below, and the percentage of such Account allocated to
each elected investment vehicle; iv. the date on which his benefit is to be
distributed which is the earliest of: (a) the date specified for an In-Service
Withdrawal; (b) an Unforeseeable Financial Emergency; (c) the later of (i) when
he separates from service with the Company for any reason or (ii) a date
subsequent to his termination of employment specified by the Participant; v. the
form in which his benefit is to be distributed upon an In-Service Withdrawal,
Separation from Service, Disability or death. b. A Participant must provide a
separate Written Election for each subsequent Plan Year that specifies the
percentage of the Plan Year Compensation that Participant has determined to
defer for each such Plan Year. Such Written Election is only effective for the
Plan Year for which the election is made and if no Written Election to defer
Plan Year Compensation is executed in relation to a subsequent Plan Year, no
Plan Year Compensation will be deferred for such subsequent Plan Year. Any
election of the amount of Plan Year Compensation to defer for a given Plan Year
shall be irrevocable on and after the first day of the Plan Year for which the
election was made. c. A Participant may change the investment vehicle(s) in
which the Participant desires to have that portion of the Participant’s Account
attributable to Plan Year Compensation and investment income invested and the
percentage of the Participant’s Account allocated to each investment vehicle by
completing and submitting any form or forms required by the Company. Changes in
investment vehicle(s) will be made as of the applicable business day (or as soon
as practicable thereafter) following the date that the change is requested. d.
Notwithstanding the foregoing, the Trustee shall, at the direction of the Plan
Committee, have the duty and authority to invest the trust assets and funds in
accordance with the terms of the Trust Agreement, and all rights associated with
the trust assets shall be exercised by the Trustee as designated by the Plan
Committee and shall in no event be exercisable by or be settled upon
Participants or their Beneficiaries. e. A Participant may change the date or
form of distribution by submitting a new Written Election to the Company,
provided that the following conditions are met:



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef007.jpg]
{00054152;4} i. That such election may not take effect until at least twelve
(12) months after the date on which the election is made; ii. In the case of an
election related to a payment other than a payment on account of death,
disability or the occurrence of a financial hardship, such payment must be
deferred for a period of not less than five (5) years from the date such payment
would have otherwise been made, and iii. Any election related to a payment at a
specified time or pursuant to a fixed schedule may not be made less than twelve
(12) months prior to the date of the first scheduled payment. iv. Such election
may be made among the payment options set forth in Section 5.4. 2.4. Duration of
Participation. Any Key Employee who has become a Participant at any time shall
remain a Participant, even though he is no longer an Active Participant, until
his entire benefit under the terms of the Plan has been paid to him (or to his
Beneficiary in the event of his death), at which time he ceases to be a
Participant. 2.5. Maintenance of Records. The annual Designation of Participants
by the Plan Committee shall be maintained in the corporate minute book. The
Written Elections by Participants shall be maintained in the corporate records
with all other files pertaining to this Plan by the Plan Committee. 3.
Contributions and Allocation. 3.1 Participant Contributions. A Participant may
elect to defer a portion of (i) up to 75% of Plan Year Compensation constituting
base pay and (ii) up to 100% of all other Plan Year Compensation eligible for
deferral under this Plan (including bonus pay). For a Participant’s initial Plan
Year of participation, the minimum deferral percentage for base pay and bonus
pay must be 3% for each such component. For succeeding years of participation, a
Participant may not defer an amount less than the minimum percentage established
from year to year by the Plan Committee. A written election must be submitted,
pursuant to the terms of Section 2.3, specifying the percentage of Plan Year
Compensation constituting base pay the Participant has chosen to defer. A
separate written election must be submitted, pursuant to the terms of Section
2.3, specifying the percentage of all other Plan Year Compensation eligible for
deferral under this Plan (including bonus pay) the Participant has chosen to
defer. Once a Participant’s contributions for a Plan Year reach the
Participant’s elected percentage, such Participant shall not be allowed to defer
additional portions of such Participant’s Plan Year Compensation for the
remainder of the Plan Year. Any amounts in excess of the Participant’s elected
percentage inadvertently deferred shall be refunded to the Participant as soon
as practicable. 3.2. Company Contributions. The Company may, subject to the sole
discretion of its Board of Directors, make contributions for the Participants,
reserving the right to discriminate



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef008.jpg]
{00054152;4} among the Participants in the amount or percentage of contributions
made in any Plan Year. 3.3. Allocation of Participant Contributions. All amounts
which a Participant elects to defer under the terms of this Plan shall be
allocated to his Account as of the last business day of each month. Each such
Participant Deferral Account shall be credited with earnings as provided in
Section 3.5 below. 3.4. Allocation of Company Contributions. Any amounts
contributed by the Company on behalf of a Participant under Section 3.2 above
shall be allocated to the Company Contribution Account of each Participant. Each
such Company Contribution Account shall be credited with earnings as provided in
Section 3.5 below. 3.5 Credited Earnings. The Account of each Participant (which
includes such Participant’s Participant Deferral Account established under
Section 3.1 and such Participant’s Company Contribution Account established
under Section 3.2) shall be credited as of each applicable business day with the
actual earnings on the investments allocated to the Participant’s Account. 3.6.
Funding. The assets of the Plan shall be held under the Trust Agreement (a
"grantor trust") designated in Section 8. As such, the Plan is intended to be an
unfunded plan for purposes of the requirements of ERISA and the Code.
Notwithstanding the provisions under the terms of the Plan that amounts
contributed to this Plan, plus earnings thereon, shall be allocated to separate
Accounts of Participants, all such amounts credited to such individual Accounts
shall remain the general assets of the Company, and as such shall remain subject
to the claims of the general creditors of the Company. This Plan and the related
Trust Agreement do not create, nor does any employee, Participant or Beneficiary
have, any right with respect to any specific assets of the Company or the Plan.
4. Vesting of Accounts. The Participant Deferral Accounts and the Company
Contribution Account of each Participant shall be 100% vested in such
Participant at all times. 5. Types of Benefits. 5.1. Separation from Service
Benefit. A Participant's Separation from Service Benefit is the unpaid balance
of his Accounts which equals the total of all contributions made by the
Participant and the Company allocated to his Account and all earnings credited
to his Account in accordance with the terms of the Plan and the Trust Agreement,
less any distributions already paid. 5.2. Disability Benefit. If a Participant
becomes Disabled as defined in Section 1.6 above, the Company will pay his
Separation from Service Benefit, calculated under Section 5.1, in the applicable
form elected by the Participant in his Written Election.



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef009.jpg]
{00054152;4} A Participant who believes he has suffered a Disability within the
meaning of Section 1.6 shall make application to the Plan Committee, on a form
prescribed by the Plan Committee, for a determination of whether he is Disabled
under the terms of Section 1.6. The Participant shall make such written
application to the Plan Committee on or after the date which is at least five
(5) consecutive months following the date he first suffered the impairment under
consideration. Any determination by the Plan Committee that a Disability exists
under the provisions of Section 1.6 shall be effective only after the date the
Disability has existed for six (6) consecutive months. All determinations made
by the Plan Committee shall be final, and no Participant shall be considered
Disabled for any purpose whatsoever under the provisions of this Plan if
determined not to be Disabled by the Plan Committee under the procedures set
forth in this Section. The Plan Committee shall notify each Participant who has
made application under this Section 5.2, in writing, of its determination within
three (3) months of the date the Plan Committee receives the Participant's
application hereunder. The Participant shall cooperate in providing any
information to the Plan Committee which it requires in making its determination,
including, but not limited to, access to the Participant's medical records,
direct contact with his physician, and physical examination by a physician
selected by the Company. Any Participant who does not fully cooperate shall be
deemed not Disabled by the Plan Committee and so notified. 5.3. Death Benefit.
a. If a Participant dies after a distribution has commenced or if the Company
has not purchased a life insurance contract in connection with the Participant's
Separation from Service Benefit, the Company will continue the payments of such
distribution otherwise due to the Participant to his designated Beneficiary, in
the applicable form elected by the Participant in his Written Election. b. If a
Participant dies while still employed by the Company and the Company has
purchased a life insurance contract in connection with such Participant's
Separation from Service Benefit, the Company will pay the Participant's
designated Beneficiary the greatest of: (i) twice the Participant’s base salary
upon initial eligibility for the Plan; (ii) $500,000; or (iii) if the
Participant was a Participant prior to January 1, 2018, the amount specified
under the Plan prior to such date, in the applicable form elected by the
Participant in his Written Election. 5.4. In-Service Withdrawal. A Participant
may designate a year in the future for receipt of an In-Service Withdrawal with
respect to the Participant's contribution for a given Plan Year. Such withdrawal
may be paid while the Participant remains employed with the Company. Initial
designations made with respect to the 2018 Plan Year in accordance with Section
2.3(a)(iv) (as may be subsequently modified under Section 2.3(b)) shall include
Credited Earnings attributable to such Participant Contribution. The In-Service
Withdrawal will be paid in a lump sum unless the Participant elects to receive
substantially equal annual installments from two (2) to five (5) years,
commencing no earlier than three (3) years after the Plan Year during which such
Participant Contributions are made; provided, however, that a Participant may
make a subsequent deferral election with respect to any initial In-Service
Withdrawal election made under this Plan subject to the following requirements:



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef010.jpg]
{00054152;4} a. the Participant must deliver to the Company a written election
not later than twelve (12) months prior to the date the payment is scheduled to
be paid; b. the payments that are subject to the election must be delayed at
least five (5) years from the date the payments would have otherwise been made;
and c. the election will not take effect until at least twelve (12) months after
the election is made. 5.5. Unforeseeable Financial Emergency Benefit. A
Participant may request a portion of his Separation from Service Benefit as an
Unforeseeable Financial Emergency Benefit at any time by providing the Plan
Committee, to its satisfaction, with a written request, proof of an
Unforeseeable Financial Emergency, and proof that all other financial resources
have been explored and utilized to: (i) receive a partial or full payout from
the Plan and/or (ii) suspend any deferrals required to be made by a Participant.
The amount of an Unforeseeable Financial Emergency Benefit shall be limited to
the lesser of the amount needed for the financial hardship or such Participant's
Separation from Service Benefit. If a Participant receives a distribution as a
result of an Unforeseeable Financial Emergency, such Participant may not
participate in the Plan during the Plan Year following the year of the hardship
distribution. 6. Distributions. 6.1. Form of Benefits. The Company shall pay
benefits in the form associated with Type of Benefit elected by the Participant,
and, to the extent a Type of Benefit may be distributed in various forms, the
Company shall pay benefits in the form elected by the Participant. The forms of
benefits associated with the Types of Benefits are the following: a. Separation
from Service Benefit, Disability Benefit, and Death Benefit shall be paid in (i)
one lump sum; (ii) 5 yearly installments; (iii) 10 yearly installments; or (iv)
15 yearly installments; b. In-Service Withdrawal shall be paid as provided in
Section 5.4 above; and c. Unforeseeable Financial Emergency Benefit shall be
paid in one lump sum. 6.2. Commencement of Payments. The Company will pay, or
begin to pay, the Types of Benefits under this Plan to the Participant in
accordance with the following: a. Separation from Service Benefit, Disability
Benefit, and Death Benefit payments shall commence no later than sixty-five (65)
days following the date on which the Participant retires, terminates service,
becomes disabled, or dies;



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef011.jpg]
{00054152;4} b. In-Service Withdrawal payments shall commence on the date
designated by the Participant on his Written Election pursuant to Section 2.3,
provided that such payments are from Participant Contributions that have been in
such Participant's Participant Deferral Account for at least two years; c.
Unforeseeable Financial Emergency Benefit payments shall commence no later than
sixty-five (65) days after a request for an Unforeseeable Financial Emergency
Benefit is approved by the Plan Committee. 6.3. Domestic Relations Order. In the
event the Plan Committee receives a Domestic Relations Order from a potential
Alternate Payee, the Plan Committee shall notify the Participant whose benefit
is the subject of such order and provide him/her with information concerning the
Plan's procedures for administering Qualified Domestic Relations Orders
("QDROs"). Unless and until the order is set aside, the following provisions
shall apply: a. The Plan Committee shall within a reasonable time determine
whether the order is a QDRO and shall notify the Participant whose benefit is
the subject of the order, of its determination. The Plan Committee may designate
a representative to carry out its duties under this provision. b. Nothing in
this Section shall be deemed to allow payment under a QDRO to an Alternate Payee
of any benefit which would violate Section 409A of the Code and the regulations
thereunder. c. QDRO definitions. For purposes of Section 6.3 the following
definitions and rules shall apply: i. Alternate Payee means any spouse, former
spouse, child or other dependent of a Participant who is recognized by a QDRO as
having a right to receive all, or a portion of, the benefits payable under this
Plan with respect to the Participant. ii. Domestic Relations Order means any
judgment, decree, or order (including approval of a property settlement
agreement) which: (1) relates to the provision of child support, alimony
payments, or marital property rights to a spouse, child, or other dependent of a
Participant; and (2) is made pursuant to a state domestic relations law
(including a community property law). iii. Qualified Domestic Relations Order
means any Domestic Relations Order meeting the requirements for a Qualified
Domestic Relations



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef012.jpg]
{00054152;4} Order under Code section 414(p), which satisfies any additional
criteria under policies established by the Plan Committee. 6.4 Limited Cashout.
Notwithstanding any Written Election made by the Participant, if, upon the
Participant’s Separation from Service, such Participant’s accrued benefit under
the Plan (and any other deferred compensation plan required to be aggregated
with this Plan) does not exceed the then-current limit under Section
402(g)(1)(B) of the Code, the Company shall immediately distribute such
Participant’s accrued benefit under the Plan in a single lump sum payment to the
Participant (or the Beneficiary, if the Participant is deceased), provided that
such distribution results in a termination and complete liquidation of such
Participant’s interest under the Plan (and any other deferred compensation plan
required to be aggregated by this Plan). Notwithstanding sections 6.2 and 7.3,
distributions to a Specified Employee shall not commence earlier than six (6)
months after the date such Specified Employee experiences a Separation from
Service (or, if earlier, the date of death of the employee). 7. Amendment,
Termination of Plan, Change in Control. 7.1. Amendment. The Company reserves the
right to amend the Plan at any time by resolution of the Plan Committee. The
Plan Committee will determine the effective date of any such amendment. The
amendment may not deprive any Participant or Beneficiary of any portion of a
benefit under the terms of this Plan at the time of the amendment. 7.2.
Termination of Plan. The Company reserves the right to terminate the Plan under
the following circumstances: a. The Plan Committee may resolve to terminate the
Plan provided that: i. all arrangements of the same type (account balance plans,
nonaccount balance plans, separation pay plans or other arrangements) are
terminated with respect to all participants; ii no payments other than those
otherwise payable under the terms of the Plan absent a termination of the Plan
are made within twelve (12) months of the termination of the arrangement; iii.
all payments are made within twenty-four (24) moths of the termination of the
arrangement; and iv. the Company does not adopt a new arrangement that would be
aggregated with any terminated arrangement under the plan aggregation rules at
any time for a period of five years following the date of termination of the
arrangement.



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef013.jpg]
{00054152;4} b. The Plan Committee may terminate the Plan and make payments to
the Participants at any time during the twelve (12) months following a change in
control of the corporation; c. A corporate dissolution taxed under Section 331,
or with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(l)(A),
provided that the amounts deferred under the Plan are included in the
Participants' gross incomes by the latest of: i. the calendar year in which the
Plan termination occurs, ii. the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture, or iii. the first calendar year in
which the payment is administratively practicable. 7.3. Change in Control. In
the event of a Change in Control, the Company shall, as soon as possible, but in
no event later than ten days after the Change in Control, notify the Trustee,
and the Trustee or its agent shall immediately calculate the Separation from
Service Benefit of each Participant and distribute such amounts to the
Participant or Beneficiary in a lump sum within thirty (30) days of the
notification. If the Company fails to notify the Trustee as specified in this
section, the Trustee may act upon notification of the "Change of Control"
obtained in an alternate manner. The Trustee shall incur no liability to any
person for any action taken pursuant to such notification and in conformity with
the terms of the Plan. 8. Benefits Not Funded. Participants and Beneficiaries
have the status of unsecured creditors of the Company, and the Plan constitutes
a mere promise by the Company to make benefit payments in the future. A
Participant's or Beneficiary's interest in the Plan is an unsecured claim
against the general assets of the Company, and neither the Participant nor a
Beneficiary has any right against the account until the Plan has distributed the
benefit. All amounts credited to an account are the general assets of the
Company and may be disposed of or used by the Company in such manner as it
determines. Notwithstanding the first paragraph of this Section 8, the Company
will make deposits to a trust pursuant to a Trust Agreement, a copy of which is
attached, as provided above. Such Trust Agreement created by the Company is
intended to be a grantor trust, and any assets held by such trust to assist the
Company in meeting its obligations under the Plan will conform to the terms of
the model trust, as described in Revenue Procedure 92-64, 1992-2 C.B. 422,
promulgated by the Internal Revenue Service. The Company will make a transfer of
cash to the trust annually in the amount necessary to pay the deferred
compensation required. It is the intention of the parties that this Plan and the
accompanying Trust Agreement shall constitute an unfunded arrangement maintained
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees for purposes of Title I of ERISA.



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef014.jpg]
{00054152;4} 9. Administration. 9.1. Plan Committee. The Plan shall be
administered by the Plan Committee. The Plan Committee shall have full authority
and power to administer and construe the Plan, subject to applicable
requirements of law. Without limiting the generality of the foregoing, the Plan
Committee shall have the powers indicated in the foregoing Sections of the Plan
and the following additional powers and duties: a. To make and enforce such
rules and regulations as it deems necessary or proper for the administration of
the Plan; b. To interpret the Plan and to decide all questions concerning the
Plan; c. To determine the amount and the recipient of any payments to be made
under the Plan; d. To designate and value any investments deemed held in the
Accounts; and e. To make all other determinations and to take all other steps
necessary or advisable for the administration of the Plan. All decisions made by
the Plan Committee pursuant to the provisions of the Plan shall be made in its
sole discretion and shall be final; conclusive, and binding upon all parties.
9.2. Delegation of Duties. The Plan Committee may delegate such of its duties
and may engage such experts and other persons as it deems appropriate in
connection with administering the Plan. The Plan Committee shall be fully
protected in any action taken, in good faith, in reliance upon any opinions or
reports furnished them by any such experts or other persons. 9.3.
Indemnification of Committee. The Company agrees to indemnify and to defend to
the fullest extent permitted by law any person serving as a member of the Plan
Committee, and each employee of the Company or any of its affiliates appointed
by the Plan Committee to carry out duties under this Plan, against all
liabilities, damages, costs and expenses (including attorneys' fees and amounts
paid in settlement of any claims approved by the Company) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith. 9.4. Liability. To the extent permitted by law, neither the Plan
Committee nor any other person shall incur any liability for any acts or for any
failure to act except for liability arising out of such person's own willful
misconduct or willful breach of the Plan. 9.5. Claims Review Procedure.



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef015.jpg]
{00054152;4} a. A claim for benefits may be filed, in writing, with the Plan
Committee. A written disposition of a claim shall be furnished to the claimant
within a reasonable time after the claim for benefits is filed. In the event a
claim for benefits is denied, the Plan Committee shall provide the claimant with
the reasons for denial. b. A claimant whose claim for benefits was denied may
file for a review of such denial, with the Plan Committee, no later than 60 days
after he has received written notification of the denial. c. The Plan Committee
shall give a request for review a full and fair review. If the claim for
benefits is denied upon completion of a full and fair review, notice of such
denial shall be provided to the claimant within 60 days after the Plan
Committee's receipt of such written claim for review. This 60-day period may be
extended in the event of special circumstances. Such special circumstances shall
be communicated to the claimant in writing within the 60-day period. If there is
an extension, a decision shall be made as soon as possible, but not later than
120 days after receipt by the Plan Committee of such claim for review. d. If
benefits are provided or administered by an insurance company, insurance
service, or other similar organization which is subject to regulation under the
insurance laws of a state, the claims procedure relating to these benefits may
provide for review. If so, that company, service, or organization will be the
entity to which claims are addressed. 10. General Provisions 10.1. Designation
of Beneficiary. Each Participant shall designate, in writing, prior to the date
he first becomes a Participant in the Plan, one or more beneficiaries to receive
his benefit under the provisions of Section 5.3. The Participant shall file the
written designation with the Plan Committee. The Participant may revoke a
previous beneficiary designation by filing a new written beneficiary designation
with the Plan Committee. In any event, if a Participant or Beneficiary who has
designated another Beneficiary is divorced, all beneficiary designations
executed prior to the effective date of the dissolution of marriage (or other
decree or order entered under applicable state law) are automatically revoked
under the terms of this Section 10.1. In such event, the Participant or
Beneficiary may designate one or more Beneficiaries in accordance with the terms
of this Section 10.1. If none is made following the effective date of the
dissolution of the marriage, the individual's benefit shall pass under the laws
of intestate succession and the terms of the next following paragraph. If a
Participant fails to file a valid designation of beneficiary with the Plan
Committee under the provisions of this Section 10.1, or if a designated
Beneficiary fails to survive to receive any or all payments due hereunder, then
the death benefit payable under this Plan shall be payable to the Participant's
(or the Beneficiary's) spouse; if no spouse survives, then to the Participant's
(or Beneficiary's) children, with equal shares among living children and with
the living descendants of a deceased child receiving equal portions of



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef016.jpg]
{00054152;4} the deceased child's share; in the absence of spouse or
descendants, to the Participant's (or Beneficiary's) parents; and in the absence
of spouse, descendants or parents, to the Participant's (or Beneficiary's)
brothers and sisters, with the living descendants of a deceased brother and
those of a deceased sister receiving equal portions of the deceased brother's or
sister's share; in the absence of any of the persons named herein, to the
Participant's (or Beneficiary's) estate. For purposes of this Section 10.1, the
term "descendant" means all persons who are descended from the person referred
to either by birth to or legal adoption by such person, and "child" or
"children" includes adopted children. 10.2. Benefits Not Assignable. The rights
of each Participant are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant or any Beneficiary. Neither the Participant nor
Beneficiary may assign, transfer or pledge the benefits under this Plan. Any
attempt to assign, transfer or pledge a Participant's benefits under this Plan
is void. 10.3. Benefit. This Plan constitutes an agreement between the Company
and each of the Participants which is binding upon and inures to the Company,
its successors and assigns and upon the Participant and his heirs and legal
representatives. 10.4. Headings. The headings of the Articles and Sections of
this Plan are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of it provisions. 10.5. Notices. All
notices, requests, demands, and other communications under this Plan shall be in
writing and shall be deemed to have been duly given on the date of service if
served personally on the party to whom notice is to be given, or on the third
day after mailing if mailed to the party to whom notice is to be given, by first
class mail, registered or certified (return receipt requested), postage prepaid,
and properly addressed to the last known address to each party as set forth on
the first page thereof. Any party may change its address for purposes of this
Section by giving the other parties written notice of the new address in the
manner set forth above. 10.6. No Loans. The Plan does not permit any loans to be
made to any Participant or Beneficiary. 10.7. Gender Usage. The use of the
masculine gender includes the feminine gender for all purposes of this Plan.
10.8. Expenses. Costs of administration of the Plan shall be paid by the
Company.



--------------------------------------------------------------------------------



 
[mhiamendedandrestateddef017.jpg]




--------------------------------------------------------------------------------



 